Title: To Alexander Hamilton from Edmund Randolph, 5 September 1794
From: Randolph, Edmund
To: Hamilton, Alexander


Philadelphia, September 5, 1794. “The Secretary of State has the honor of informing the Secretary of the Treasury, in answer to his letter of the 3d. instant, that Mr. Higginson’s papers have been withheld from the Department of State, at the desire of Mr. Ralston, who is supposed to be one of the health Committee. As soon as they are delivered, whatsoever appears respecting payments to Mr. Lemaigre shall be communicated.”
 